Title: To Benjamin Franklin from David Sears, 3 February 1779
From: Sears, David
To: Franklin, Benjamin


Sir
Amsterdam Feby 3d. 1779
Knowing the importance of your time I should not have troubled you on any occasion but what was absolutely necessary—
On my arrival at a la Rochelle from Boston I left a small quantity of furs in the hands of a Gentm of that City. because the Gentlemen of the Burau or Customs could not then determin whether American furs Imported from America paid the foreign duty or the same as the subjects of France who bring them from St Peters N F Land or other places of the Dominions of France—
I believe these were the first furs ever enter’d at that Port from America—
I Yesterday recd a Letter from my friend Monsr. I Noel of Rochelle informing me that the Gentlemen of the Burau had recd orders from the Farmer General—that they must be inform’d from or that the matter must be clear’d up by your Excellency— It may be necessary to add that the above mentioned furs at the time I left Boston was absolutely my property and continued such untill Monsr I Noel of Rochelle sold them— Now as a subject of one of the Unitated States which it appears I am by the papers I have in my possission under authority of our Council I am entitled to their advantages—which I understand are in the above case the same as the subjects of his Most Christian Majesty—
Your Excellency will see by this that I must remain in uncertainty respecting the duty and be kept out of my money which I want to send out to America from this quarter—untill you shall please to order four lines wrote to the Officers of the Customs at Rochelle respecting the furs which was enter’d at their Burau the 9th day of Decr last from Boston in Capt C T Wesseling— Your Excellency complying with the above desire will lay me under an obligation—
Mr Cheever who is with me desires his most respectable Compliments to you and to Mr Adams— I have nothing more for your present detention—
I am with much esteem Your Excellency’s most obedient Very Humle Sert
David Sears

P.S. this will be deliver’d your Excellency by Mr L Tardy of Paris—To His Excellency B Franklin Esqr.
 
Addressed: To His Excellency— / Benjn Franklin Esqr / Passy—
Notations in different hands: Sears David / 3 febry. 1779.
